DETAILED ACTION

Response to Arguments

Applicant’s arguments, see Applicant’s Arguments and Remarks, filed 11/30/2021, with respect to the rejection of the claims under 35 USC 103 have been fully considered and are persuasive (pages 10-12).  The previous grounds of rejection has been withdrawn. 


Allowable Subject Matter

Claims 53-72 are allowed.

The following is an examiner’s statement of reasons for allowance: 

Regarding independent claims 53, 61, 64 and 70, Applicant has successfully argued that the prior art of Kosekal, Shin and Guo fails to teach, suggest or disclose the newly claimed element of wherein the magnitude of the threshold for the measurement event being the switching between serving beams of a same TRP is lower than the magnitude of the threshold for the measurement event being the switching between serving beams of the same TRPG of the same cell. Furthermore no other art teaching this limitation could be located. Perhaps the closest prior art is that of Parkvall, et al.  (US Pre Grant Publication 2020/0120482), which teaches different thresholds for inter and intra base station beam handovers (paragraph 1381) and Chen, et al. (US Pre Grant Publication No. 2019/0319686) which teaches a larger threshold for intra base station and inter base station handovers (paragraphs 0265-Parkvall nor Chen disclose the switching is based on beams in the same TRPG. Therefore, the prior art fails to teach, suggest or disclose all elements of the claimed invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M CRUTCHFIELD whose telephone number is (571)270-3989.  The examiner can normally be reached on 9am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/CHRISTOPHER M CRUTCHFIELD/Primary Examiner, Art Unit 2466